The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Formal Matters
Claims 7 and 8 are cancelled.  Claims 1-6 and 9-38 are pending.  Claims 15-20, 25, 26, and 33-36 are withdrawn.  Claims 1-6, 9-14, 21-24, 27-32, 37 and 38 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered. This request enters the response filed on 10/25/2022.  

Priority
The instant application claims priority from US provisional application 62/839,918 filed on 4/29/2019.  

Rejections Withdrawn
	The rejection under USC 103 over Yedgar is withdrawn per applicant’s amendments and arguments.  
The rejection under USC 103 over Yedgar and Kyo is withdrawn per applicant’s amendments and arguments.  
	As the rejections are withdrawn, applicant’s arguments toward these rejections are now moot. 

Claim Objections
	Claims 23 and 24 are objected to for being dependent on directly or indirectly dependent on claim 9, which is rejected over the prior art.  If claim 23 was written as a proper independent form with the limitations carried by claim 9 and claim 1, applicant would have an allowable claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13, 14, 27-29 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai US 5464942 as evidenced by Moritz (Pediatric Nephrology, September 2018, volume 34, pages 1299-1300) and as evidenced by Beldowski et al (Materials, 2019, volume 12, pages 1-11).  
A polymeric network is made up of multiple polymers (e.g. phospholipid crosslinked glycosaminoglycans).  If the prior art teaches compositions and structures with such polymers, they will from a network (see teachings below). 
Claim 1 allows for a reaction product of phospholipid, glycosaminoglycan and one or more crosslinking agent, which is the end product formed from the reaction.  If the prior art teaches a compound that links phospholipid to glycosaminoglycan through another group that can bind multiple items, then it teaches the reaction product.  Sakurai (see below) provides for other sugar monomer based moieites that can be used to link the rest of the glycosaminoglycans to the phospholipid such as the units from hyaluronic acid, the units of chondroitin and the units of chondroitin sulfate.
Sakurai teaches a phospholipid linked glycosaminoglycan (abstract).  Sakurai teaches a compound VIII in column 6 that has an ether link to a glycosaminoglycan and is also linked through a cyclic group to a phospholipid (P1) (also see column 31 and table D).  The compound atop columns 51 and 52 (and atop columns 49 and 50) has ether crosslinking to a glycosaminoglycan and to a phospholipid.  Table D provides for glycosaminoglycan material in VIII (1) with hyaluronic acid, chondroitin, chondroitin sulfate or dermatan sulfate.  Table D in column 35 provides for heparin linked to phospholipid and heparan sulfate linked to phospholipid.  Table 1 provides for different glycosaminoglycans.  Example 1 provides for phosphatidylethanolamine dipalmitoyl linked glycosaminoglycan and example 2 provides for phosphatidylserine stearoylpalmitoyl-linked chondroitin sulfate C.  Sakurai teaches 0.005 to 50% phospholipid content, preferably 2 to 10% (column 35, lines 61-65).  This could allow for different amounts of glycosaminoglycan from 99.995% to 50%.  Column 24 provides lysophosphatidylcholine.  Sakurai teaches hyaluronic acid with MW of 1000 to 10,000,000 or chondroitin with MW of 1000 to 100,000 (table 1).  At the top of column 39 there is CS (chondroitin sulfate) of 30,000 or 60,000.  At the bottom of column 38, there is hyaluronic acid of 150,000. Sakurai teaches making the compound into a powder that can be dissolved in water for use (column 36).  Sakurai teaches salts for adjusting osmotic pressure or maintaining appropriate pH (column 36).  Sakurai teaches dissolving the compounds in physiological saline (column 37).  Moritz evidences the osmolarity of physiological 0.9% saline (saline water solution) is 308 mOsm/L (osmolarity vs osmolality of Moritz). Beldowski teaches hydrogen bond interactions between phospholipids and glycosaminoglycans in water (abstract and discussion and section 2.2 of Beldowski).  Thus, such a molecule with both phospholipid and glycosaminoglycans is capable of a loose crosslinking when incorporated into an aqueous environment to form a network.  Sakurai teaches granules and tablets, which are items that would constitute a network (column 36).  Sakurai teaches 1 to 90 wt% of lipid-linked glycosaminoglycan in carrier (column 36). Sakurai teaches 1 to 10 wt% of the lipid-linked glycosaminoglycan (paragraph 37).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 9-12, and 30-32 in addition to Claims 1-3, 13, 14, 27-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai US 5464942 as evidenced by Moritz (Pediatric Nephrology, September 2018, volume 34, pages 1299-1300) and as evidenced by Beldowski et al (Materials, 2019, volume 12, pages 1-11).  
Sakurai’s teachings are provided above.
Sakurai does not provide for an embodiment with a second crosslinking agent, however, Sakurai does allow for different groups that the glycosaminoglycan and phospholipid can be linked through, so it allows for a second crosslinking group that could be used for reaction products.  Sakurai also allows for 0.005% to about 50% of phospholipids in its active compounds, which would allow for a range of glycosaminoglycan percentages along with crosslinker group percentages for the reaction product as desired to make its agents.  
Thus, one of ordinary skill in the art at the time of instant filing would have adjusted amounts of phospholipids, glycosaminoglycans and the linking molecules to make acceptable phospholipid linked glycosaminoglycans based on teachings of Sakurai and use various linking groups to link the phospholipid and glycosaminoglycan as provided by Sakurai.  

Claims 4 and 5 in addition to Claims 1-3, 13, 14, 27-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai US 5464942 and Li et al (Asian Journal of Pharmaceutical Sciences, 2015, volume 10, pages 81-98) as evidenced by Moritz (Pediatric Nephrology, September 2018, volume 34, pages 1299-1300) and as evidenced by Beldowski et al (Materials, 2019, volume 12, pages 1-11).  
Sakurai teaches the claims as discussed above.
Sakurai allows for the genus of phospholipids, but does not provide for those of claims 4 and 5.
Wang teaches phospholipids to be involved in various pharmaceutical delivery systems (abstract).  Wang teaches phosphatidyl choline and other phospholipids in table 1 and table 4.  Section 2.2 teaches various sources of phospholipids including natural and synthetic. 
One of ordinary skill in the art would look to the prior art to utilize all types of phospholipids including those of Wang in making the phospholipid linked glycosaminoglycan of Sakurai. Wang provides to use the genus of phospholipids while Sakurai recognizes that genus to be useful for its products.  

Allowable Subject Matter
	Claims 21 and 22 are allowable.  The prior art does not reasonably teach this type of product having unused ophthalmic devices in a sealed container containing the claimed aqueous packaging solution as described.  Note that claims 23 and 24 share similar limitations plus one or more second crosslinking agents, however, they would have to be properly written in independent form to be allowable.  

Conclusion
No claims are allowed.  Claims 21 and 22 are allowable.  Claims 23 and 24 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613